Citation Nr: 1035982	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include a major depressive disorder and 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from February 1964 to December 
1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that, in pertinent part, denied service connection 
for a chronic acquired psychiatric disorder to include a major 
depressive disorder.  

In January 2007, the Veteran testified during a hearing before 
the undersigned that was conducted via video conference.  A 
transcript of the hearing is of record.

In September 2007, the Board, in pertinent part, remanded 
Veteran's claim for service connection for a major depressive 
disorder to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.  

The Board has reframed the issue on appeal in light of the United 
States Court of Appeals for Veterans Claims (Court) holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal is again REMANDED to the RO via the AMC.  VA will 
notify the Veteran if further action is required on his part.  


REMAND

As noted above, in September 2007, this case was remanded to the 
RO/AMC for further development.  Unfortunately a review of the 
evidence in this case reveals that the RO did not comply with the 
Board's September 2007 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board are not complied 
with, the Board commits error as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

While some of the ordered development was accomplished, there is 
no evidence that the Veteran was afforded the appropriate medical 
examination as directed by the Board.  In September 2007, the 
Board directed that the Veteran should be examined "by a VA 
psychiatrist experienced in evaluating post-traumatic stress 
disorders".  The examiner was advised that the Veteran served in 
the U.S. Navy from February 1964 to December 1967, and maintained 
that he experienced sexual trauma in service.  The examiner was 
directed to should consider the Veteran's alleged in-service 
stressors for the purpose of determining whether such stressors 
were severe enough to have caused the current psychiatric 
symptoms, and whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by the in-service 
stressors.  The examiner was requested to state if the diagnosis 
is predicated on the unverified stressor of a sexual assault as 
alleged by the Veteran.

However, in August 2009, the Veteran was afforded a VA 
examination performed by a psychologist.  The August 2009 
examination report conveys that the Veteran reported having been 
repeatedly sexually assaulted while aboard ship by a crewman 
named "[redacted]" during active service.  The Veteran was 
diagnosed with alcohol dependence in early full remission and a 
severe major depressive disorder without psychotic features.  The 
examiner opined that the Veteran "did not report symptoms 
consistent with a diagnosis of PTSD" and it was "less likely 
than not that his current psychiatric diagnoses are causally 
related to military service".   

In an October 2009 written statement, the Veteran advanced that, 
while the Board's remand instructions directed that his VA 
examination was to be conducted by a psychiatrist, it was 
actually performed by a psychologist.  He conveyed further that: 
his claim of entitlement to service connection for PTSD was 
supported by the evidence of record that showed he was treated 
for anxiety during active service; that he changed his naval 
occupation to avoid his assailant; that his performance decreased 
following the sexual assaults; and that he has received ongoing 
treatment for PTSD at the Lewiston, Maine, Vet Center.  At that 
time, the Veteran submitted clinical documentation from the 
Lewiston, Maine, Vet Center, dated in April and October 2009, to 
the effect that he was diagnosed with chronic PTSD secondary to 
an inservice sexual assault.  The Veteran did not waive initial 
RO review of this additional documentation.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
invalidated the regulations which empowered the Board to consider 
additional evidence without prior RO review in the absence of a 
waiver of such review by the Veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

The Board observes that the August 2009 VA examination was 
conducted by a psychologist rather than a psychiatrist as 
directed by the Board.  Stegall v. West, 11 Vet. App. at 268.  
Furthermore, no attempt has apparently been undertaken by the RO 
to verify whether crewman "[redacted]" was aboard the same naval 
vessel as the Veteran; and the examiner failed to note that the 
Veteran received ongoing PTSD treatment.  Id.  The Court has held 
that the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Id. 

The Veteran's service personnel records indicate that he served 
aboard the USS NEOSHO.  Appropriate action should be undertaken 
to verify whether "[redacted]" served aboard that vessel during the 
time that the Veteran was assigned to it.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center NPRC, the Department of the Navy, 
and any other appropriate federal 
department or service entity, and request 
that a search be conducted to determine 
whether a serviceman named "[redacted]" served 
aboard the USS NEOSHO between November 16, 
1964, and December 18, 1967.  If the 
requested search reveals no relevant 
documentation, a written statement to 
that effect should be prepared for 
incorporation into the record.  

2.  Obtain all medical records regarding 
the Veteran's treatment at the Lewiston, 
Maine, Vet Center, for the period from 
September 2008 to the present. 

3.  Obtain all VA medical records regarding 
the Veteran's treatment for the period from 
September 2009 to the present, and any 
additional non-VA records identified by 
him.  

4.  Thereafter, schedule the Veteran for a 
VA psychiatric examination to address the 
etiology of his claimed acquired 
psychiatric disorder, performed by a 
psychiatrist, if available.  If a 
psychiatrist is not available to conduct 
the evaluation: (a) a written statement to 
that effect should be prepared for 
incorporation into the record; and (b) the 
examination should be performed by examiner 
who has not previously examined the 
Veteran. All indicated tests and studies 
should be accomplished and all clinical 
findings then reported in detail.  

If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 percent) 
that any identified chronic acquired 
psychiatric disorder had its onset during 
active service or whether such a finding is 
unlikely (i.e., less than a 50 percent 
probability); is etiologically related to 
the Veteran's inservice anxiety and/or 
alleged inservice sexual assault; or 
otherwise originated during active service.  

The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state if such a review was conducted.  

5.  Review the medical opinion obtained to 
ensure that the Board's remand directives 
were accomplished.  Return the case to the 
examiner for completion of the inquiry if 
the questions posed were not answered.

6.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal is 
not granted, issue a supplemental statement 
of the case and give the Veteran and his 
representative an appropriate amount
of time to respond.

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  


_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

